DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action is responsive to the Applicant's communication filed 26 July 2022.  In view of this communication, claims 1-4 are now pending in the application.
Response to Arguments
The Applicant’s arguments, filed on 26 July 2022, have been fully considered and are persuasive.
The Applicant’s arguments simply state that the limitations of claim 1, previously rejected as rendering the claim indefinite, have been cancelled from the claim.  Since patentability was not based on said limitations, the previous grounds of rejection have been withdrawn and the claims are now in condition for allowance.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Disclosure
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Allowable Subject Matter
Claim(s) 1-4 are allowed.
The following is an examiner’s statement of reasons for allowance:  
Regarding claim 1, and all claims dependent thereon, the prior art does not disclose, inter alia, a field modulated doubly salient motor, comprising a stator and a mover, wherein the stator comprises a stator core, stator teeth, armature windings, field windings, first permanent magnets, and second permanent magnets; 
each of the stator teeth is split into two field winding teeth, each of the field winding teeth is split into a first salient pole tooth and a second salient pole tooth; 
the armature windings are wound around the stator teeth, and in order to ensure that centerlines of the field windings and the armature windings have a distance of half a stator tooth, each of the field windings is wound around adjacent two of the field winding teeth that are split from different stator teeth; 
the first permanent magnets and the second permanent magnets are both tangentially magnetized and are both placed in field winding slots, the first permanent magnets are placed on openings of the field winding slots, and the second permanent magnets are embedded on bottoms of the field winding slots; 
permanent magnets placed at same positions of adjacent two of the slots have opposite polarities, and permanent magnets in a same slot also have opposite polarities; 
when permanent magnet excitation is performed alone, two permanent magnets in the same slot form a closed magnetic path in a stator tooth; 
the mover is formed by arranging a plurality of rotor salient poles, and an air-gap magnetic field has abundant working harmonics through double-sided modulation.
While the prior art discloses various stator arrangements having both armature and field windings alongside at least one permanent magnet, it does not disclose the claimed arrangement of two permanent magnets within each slot.  For example, Ji discloses the armature and field windings but does not disclose the permanent magnets located at the openings and bottoms of the slots.  Piech discloses permanent magnets located at the openings and at the bottoms of the slots, but does not disclose the winding arrangement or any reason to combine those teachings.  Thus, the prior art neither anticipates nor renders obvious the claimed invention.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  Prior art:
Ji et al. (WO 2021/189594 A1) discloses a stator comprising armature windings wound around stator teeth and field windings wound around adjacent field winding teeth that are split from different stator teeth; first and second permanent magnets embedded in the stator teeth and having opposite polarities (fig. 1).

    PNG
    media_image1.png
    445
    490
    media_image1.png
    Greyscale

Piech et al. (US 2018/0331610 A1) discloses a stator core comprising permanent magnets located at the openings and at the bottoms of the slots (fig. 3-4).

    PNG
    media_image2.png
    365
    820
    media_image2.png
    Greyscale

Biffi (US 2,826,730) discloses a stator core comprising armature windings wound around stator teeth and field windings wound around adjacent field winding teeth that are split from different stator teeth (fig. 1).

    PNG
    media_image3.png
    333
    648
    media_image3.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Andrews whose telephone number is (571)270-7554.  The examiner can normally be reached on Monday-Thursday, 8:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached at 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael Andrews/
Primary Examiner, Art Unit 2834